       Case 1:19-cv-11045-PAE Document 35
                                       38 Filed 05/08/20
                                                05/11/20 Page 1 of 2




                                                                             Lynn E. Rzonca
                                                                             Tel: 215.864.8109
                                                                             Fax: 215.864.8999
                                                                             rzoncal@ballardspahr.com




May 8, 2020


Via ECF

Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:    Goat Fashion Limited v. 1661, Inc., Case No. 19-cv-11045-PAE
       Letter Motion Requesting Acceptance of Redactions

Dear Judge Engelmayer:

I am counsel of record for Defendant, 1661, Inc., in the captioned action. I write pursuant to
Rule 6(B) of Your Honor’s Individual Rules and Practices in Civil Cases concerning
redactions proposed for materials filed in connection with Defendant’s Opposition to
Plaintiff’s Motion for Preliminary Injunction (filed simultaneously via ECF). Defendant
seeks leave for the redactions indicated in the confidential materials emailed to the Court on
this date.

The proposed redacted material in Exhibit A and certain places in Defendant’s brief includes
sensitive, internal business information regarding the number of transactions on Defendant’s
GOAT® e-commerce platform.

Defendant also seeks leave for several redactions based on Plaintiff’s designation of certain
items in Exhibit B and the entirety of Exhibit F as Confidential pursuant to the parties’
Stipulated Confidentiality Agreement and Protective Order, endorsed by the Court on April
20, 2020 (Dkt. 24). Plaintiff describes the confidential nature of the items proposed to be
redacted from Exhibit B as “non-disclosed financial information.” Plaintiff describes the
confidential nature of the material in Exhibit F as “commercially sensitive non-public
information.”

Per Rule 6(B), Defendant has filed materials bearing this confidential information in
redacted, public form on ECF and has also provided the subject documents in unredacted
form (in both clean and highlighted copies) to the Court via email. Exhibit F is composed
primarily of image pages that cannot be highlighted. However, Defendant respectfully notes
that Plaintiff has designated the entirety of this exhibit as Confidential.




                                              1
       Case 1:19-cv-11045-PAE Document 35
                                       38 Filed 05/08/20
                                                05/11/20 Page 2 of 2



Hon. Paul A. Engelmayer
May 8, 2020
Page 2


Defendant has proposed redactions narrowly tailored to address each party’s confidentiality
concerns, proposing to redact only as much material necessary to protect the sensitive
information described above. Defendant respectfully requests that the Court approve these
proposed redactions and files and maintain the unredacted copies under seal, pursuant to
Rule 6(B).

I am available at the Court’s convenience to answer any questions regarding this request.



Respectfully submitted,

/s/ Lynn E. Rzonca

Lynn E. Rzonca
Admitted pro hac vice

LER/jhw


            Defendant is granted leave to file the proposed redacted versions of its
            opposition and attached exhibits publicly, and to file the unredacted
            versions under seal.

                SO ORDERED.

                                  
                             __________________________________
                                   PAUL A. ENGELMAYER
                                   United States District Judge


             May 11, 2020
